DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
 
 Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  Applicants’ amendments have caused confusion as to what is meant regarding “a through hole” because this feature is recited in claims 1, 17 and 20 in two places.  That is, it is unclear if there are two “through holes”, or a single “through hole.”.  Applicants’ should amend their claims to correct the antecedent basis issues that is a raised below. 
Further, Liu’s first layer 484, does include a via, which is a through hole made of 482, which contacts 486a, and 486b.  Regarding the last clause of the claim, that the via . 
 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17 and 20 recite “a through hole” in two places, and based on this it is unclear if there is one or more than one “through holes” being claimed.  Appropriate correction is required. 
Claims 1, 17 and 20 recite “a via formed of a through hole”. However, a through hole is an absence of material.  That is, the hole is an absence of material in a space of another material, which is drilled, reamed or milled all the way through.  Further, the 
The dependent claims 2, 4-14 and 16, 18 and 19 are rejected as being based on rejected base claims. 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 8,11-14, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2017/0033062 hereinafter Liu) in view of Yoo et al (US 2013/0009320 hereinafter Yoo) as evidenced by Kikuchi (U.S. Patent Application No. 2005/0088833). 

With respect to claim 1, Liu (Fig. 7) teaches a substrate having an electronic component, comprising:

a frame (172) having a through hole; (Fig. 7, [0042] the frame (172) has a through hole, where semiconductor chip (124) is located)



a first wiring portion (482, 482) formed on a surface of the frame (172) and the electronic component (124), comprising a first insulating layer (480) and a wiring layer (482); (Fig. 7, [0072-0074] the first wiring is formed on the surface of the frame and electronic component)

a first layer (484) formed an outer surface of the the first wiring portion (482); ([0073] a first layer is formed on the first wiring portion) comprising a via formed of a through hole; (484, includes 482, 486a 486b in through hole)and 


a second wiring portion (486A)  formed on the first layer (484), and the second wiring portion (486A) comprising an antenna layer (486A), (Fig. 7, [0072-0073] second wiring (486A) comprises an antenna layer (486A)) and      (Fig. 7, [0072-0074], the via connects a pattern layer of the first wiring layer portion to the antenna layer (484, 482, 486a/b electrically connecting 482 in the via formed as a through hole.)


Liu fails to explicitly disclose wherein the first layer has a thickness greater than that of the first wiring portion.




    PNG
    media_image1.png
    369
    631
    media_image1.png
    Greyscale

 Kikuchi discloses: 
see for example Fig. 1(a), layers of 14 being larger than another layer of 14 over an adjacent layer of wiring including wiring 15/17 and insulator (one layer of 14).  See [0032].  That is, it would have been an obvious matter or design choice. See [0177]. As shown throughout the figures, the thickness of each insulator layer 14 is selected to cover the lower wiring layer including 24, 15, and 17.  See all of the Figures. Thus, it would have been obvious to one having ordinary skill in the art as a matter of design choice to vary the thickness of the insulators over the lower wiring layers for the obvious 




It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the first layer of Liu on the surface of the frame and the electronic component to be thicker than the first wiring portion as taught by Yoo, for Yoo teaches this is a well-known method for forming a redistribution structure in the semiconductor art that can be readily applied to the device of Liu. ([0051 -0057]) See alsoMPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results.


With respect to claim 2, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, wherein the antenna layer (40) comprises a plurality of layers. ([0056] the antenna is formed of a plurality of radiators formed on several layers of the device and a plurality of insulating layers formed between the radiators)


With respect to claim 5, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, wherein the through hole is filled with a molding 

With respect to claim 8, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches The substrate having an electronic component of claim 1, wherein a via (174) is formed in the frame (172) to provide external electrical connection. (Fig. 7 [0072] a via (174) is formed in the frame (172) to provide external connection conductive bumps (206))

With respect to claim 11, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, further comprising: the insulating

 

layer (480) formed on another surface of the frame (172) and the electronic component (124). ([0073] a second insulating layer (480) is formed on the surfaces of the frame and electronic component that the first wiring is not formed on; alternatively an insulating layer (460) is formed on another surface of the frame and electronic component, 484 and 488 are also formed on the frame.  The features are regarded as being formed on each other. )

With respect to claim 12, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 11, wherein an electrode pad (462A) extends 

With respect to claim 13, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 12, wherein the electrode pad (462A) is connected to the electronic component (124) through a via member (174). (Fig. 7, [0072-0073] the electrode pad (462A) is connected to the electronic component (124) through the via member (174))

With respect to claim 14, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, wherein the antenna layer (40) has any one or any combination of a spiral shape, a circular shape, an elliptical shape, a quadrangular spiral shape, a quadrangular shape, an elliptical spiral shape, a hexagonal shape, a hexagonal spiral shape, and a polygonal shape. ([0055] the antenna layer can be a line, polygonal, circular, or other shape)

 
 

With respect to claim 16, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 2, wherein a size of at least one layer of the plurality of layers is different from sizes of remaining layers of the plurality of layers. 


With respect to claim 17, Liu (Fig. 7) teaches a substrate having an electronic component, comprising:

a frame (172) having a through hole; (Fig. 7, [0042] the frame (172) has a through hole, where semiconductor chip (124) is located)

the electronic component (124) disposed in the through hole; (Fig. 7, [0045] the electronic component (124) is disposed in the through hole of the frame (172))

a first wiring portion (480, 482) formed of a single layer formed on a surface of the frame (172) and the electronic component (124), comprising a first insulating layer (480) and a wiring layer (482); (Fig. 7, [0072-0074] the first wiring is formed on the surface of the frame and electronic component, and is formed of a single layer)

a first layer (484) formed on an outer surface of the first wiring portion (482) formed of a single layer comprising a via formed of a through hole; (484, includes 482, 486a 486b in through hole)and; ([0073] a first layer is formed on the first wiring portion, and is formed of a single layer; see response to arguments) 



 

A second  insulating layer (480) formed on another surface of the frame (172) and the electronic component (124); ([0073] an insulating layer (480) is formed on surfaces of the frame and electronic component that the first wiring is not formed on; alternatively an insulating layer (460) is formed on another surface of the frame and electronic component) and

a via member (174) connecting an electrode pad (462A) formed in the second insulating layer (460) to the electronic component (124), (Fig. 7, [0072-0073] the electrode pad (462A) is connected to the electronic component (124) through the via member (174)) 

the via connects a pattern layer of the first wiring layer portion to the antenna layer (484, 482, 486a/b electrically connecting 482 in the via formed as a through hole.)
Liu fails to explicitly disclose wherein the first layer has a thickness greater than that of the first wiring portion.


Kikuchi discloses: 
see for example Fig. 1(a), layers of 14 being larger than another layer of 14 over an adjacent layer of wiring including wiring 15/17 and insulator (one layer of 14).  See [0032].  That is, it would have been an obvious matter or design choice. See [0177]. As shown throughout the figures, the thickness of each insulator layer 14 is selected to cover the lower wiring layer including 24, 15, and 17.  See all of the Figures. Thus, it would have been obvious to one having ordinary skill in the art as a matter of design choice to vary the thickness of the insulators over the lower wiring layers for the obvious benefit obtaining a device with desired electrical properties or fitting the device to a desired application. 	

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the first layer of Liu to be thicker than the first wiring portion as taught by Yoo, for Yoo teaches this is a well-known method for forming a redistribution structure in the semiconductor art that can be readily applied to the device of Liu. ([0051]) See MPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results.

With respect to claim 19, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, wherein the first layer (484) is formed of a 

 

second wiring portion (486) is a conductive material. These are similar layers to the insulating/passivation layers in [0051] and the conductive layers of [0048])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yoo as evidenced by Kikuchi (U.S. Patent Application No. 2005/0088833) further in view of Kubota et al (US 2014/0210082 hereinafter Kubota).

With respect to claim 4, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, herein the electronic component can comprise devices for RF signal processing and other circuitry disposed in the through hole, but fails to explicitly disclose wherein the electronic component comprises an RF 1C chip disposed in a central portion of the through hole, and a passive device is disposed around the RF 1C chip.

Kubota (Fig. 1 A), in a related art application, teaches an electronic component (71) wherein the electronic component comprises an RF 1C disposed in a central portion of the device, and a passive device (72) disposed around the RF 1C chip (71). ([0034])



results

 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yoo as evidenced by Kikuchi (U.S. Patent Application No. 2005/0088833) in view of Chiang et al (US 2017/0345731 hereinafter Chiang).

With respect to claim 6, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 5, but fails to teach wherein a connection electrode is provided in the molding layer, and configured to form an external electrical connection.

Chiang (Fig. 13), in a related art application, teaches an 1C (102) in a molding layer (108) wherein a connection electrode (105) is provided in the molding layer (108), and configured to form an external electrical connection. ([0014] the connection electrode 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the external electrical connection as taught by Chiang in the device of Liu in view of Yoo, as this is a well-known alternative structure in the art, wherein the 1C is formed recessed in the molding with respect to the surface containing the antenna, and can be easily applied to the device of Liu in view of Yoo with a reasonable expectation for success. See MPEP 2143 (A) Combining prior art elements according to known methods to yield predictable results

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yoo as evidenced by Kikuchi (U.S. Patent Application No. 2005/0088833) in view of Jeong et al (US 2016/0336296 hereinafter Jeong).

 

With respect to claim 7, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, but fails to teach wherein an inner surface of the frame is provided with a conductor layer.

Jeong (Fig. 5E), in a related art application, teaches wherein an inner surface of the frame (110) is provided with a conductor layer (111). ([0055])

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the frame of Liu in view of Yoo to have a conductor layer as taught by Jeong, for the conductor layer helps facilitate bonding of the frame to the insulating layers formed thereon. ([0055])

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yoo as evidenced by Kikuchi (U.S. Patent Application No. 2005/0088833) in view of Chen et al (US 2003/0133274 hereinafter Chen).

With respect to claim 9, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, wherein the first layer (480) is formed of an insulating or passivation layer, such as Si02, SiN, SiON, AIO, solder resist, or material having similar insulating and structural properties, but fails to explicitly disclose a film of a photo imageable dielectric (PID) material.

Chen (Fig. 6), in a related art application, teaches an embedded chip (400) with a first wiring and a first layer (320-2) formed thereon, wherein the layer comprises a photo-imageable dielectric material or similar insulating material. ([0024])

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the first layer of Liu in view of Yoo of a photo-imageable material as taught by Chen, as this is a well-known alternative material to the

 

dielectrics listed in Liu, and can be readily applied to the structure of Liu with reasonable expectation for success. ([0024]) See MPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yoo as evidenced by Kikuchi (U.S. Patent Application No. 2005/0088833) in view of Cho (US 2013/0249663 hereinafter Cho).

With respect to claim 10, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, but fails to teach wherein the antenna layer comprises a main antenna layer connected to the electronic component, and a dummy antenna layer disposed above the main antenna layer.

Cho (Figs. 5F), in a related art application, teaches wherein the antenna layer (106) comprises a bottom main antenna layer (43) and a dummy antenna layer (44) disposed above the main antenna layer (43). (Fig. 5F, [0053])

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the antenna layer of Liu in view of Yoo to have a 

With respect to claim 18, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 17, but fails to teach wherein the antenna layer comprises a main antenna layer connected to the electronic component, and a dummy antenna layer disposed above the main antenna layer.

 

Cho (Figs. 5F), in a related art application, teaches wherein the antenna layer (106) comprises a bottom main antenna layer (43) and a dummy antenna layer (44) disposed above the main antenna layer (43). (Fig. 5F, [0053])

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the antenna layer of Liu in view of Yoo to have a main antenna layer and a dummy antenna layer as taught by Cho, for the use of the dummy antenna layer can improve the performance of the antenna. ([0056])

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yoo as evidenced by Kikuchi (U.S. Patent Application No. 2005/0088833) in view of Molzer et al (US 2015/0084194 hereinafter Molzer).




Liu (Fig. 7) teaches a substrate having an electronic component, comprising:

a frame (172) having a through hole; (Fig. 7, [0042] the frame (172) has a through hole, where semiconductor chip (124) is located)

the electronic component (124) disposed in the through hole; (Fig. 7, [0045] the electronic component (124) is disposed in the through hole of the frame (172))

a first wiring portion (480, 482) formed of a single layer formed on a surface of the frame (172) and the electronic component (124), comprising a first insulating layer (480) and a wiring layer (482); (Fig. 7, [0072-0074] the first wiring is formed on the surface of the frame and electronic component, and is formed of a single layer)

a first layer (484) formed on an outer surface of the first wiring portion (482) formed of a single layer; ([0073] a first layer is formed on the first wiring portion, and is formed of a single layer; see response to arguments) comprising a via formed of a through hole; (484, includes 482, 486a 486b in through hole)and



 

A second  insulating layer (480) formed on another surface of the frame (172) and the electronic component (124); ([0073] an insulating layer (480) is formed on surfaces of the frame and electronic component that the first wiring is not formed on; alternatively an insulating layer (460) is formed on another surface of the frame and electronic component) and

a via member (174) connecting an electrode pad (462A) formed in the second insulating layer (460) to the electronic component (124), (Fig. 7, [0072-0073] the electrode pad (462A) is connected to the electronic component (124) through the via member (174))

the via connects a pattern layer of the first wiring layer portion to the antenna layer (484, 482, 486a/b electrically connecting 482 in the via formed as a through hole.)
 Liu fails to explicitly disclose wherein the first layer has a thickness greater than that of the first wiring portion.


Kikuchi discloses: 
see for example Fig. 1(a), layers of 14 being larger than another layer of 14 over an adjacent layer of wiring including wiring 15/17 and insulator (one layer of 14).  See [0032].  That is, it would have been an obvious matter or design choice. See [0177]. As shown throughout the figures, the thickness of each insulator layer 14 is selected to cover the lower wiring layer including 24, 15, and 17.  See all of the Figures. Thus, it would have been obvious to one having ordinary skill in the art as a matter of design choice to vary the thickness of the insulators over the lower wiring layers for the obvious benefit obtaining a device with desired electrical properties or fitting the device to a desired application. 	

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the first layer of Liu to be thicker than the first wiring portion as taught by Yoo, for Yoo teaches this is a well-known method for forming a redistribution structure in the semiconductor art that can be readily applied to the device of Liu. ([0051]) See MPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results.
Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 17, but fails to teach wherein the first layer excludes portions of the first wiring portion.



It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the first layer of Liu in view of Yoo to exclude portions of the first wiring as taught by Molzer, as this is a well-known configuration for forming an antenna connection to an electronic device, furthermore a dielectric that is

 

substantially free of the first wiring layer will provide better insulation between the device and the antenna, which should improve device functionality. ([0056-0057]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.




Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898